Title: To Thomas Jefferson from Thomas Worthington, 3 March 1805
From: Worthington, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     3rd. of March 1805
                  
                  Enclosed I send some of the Alpines or monthly strawberry seed. It wile be proper to sow them next month & replant the young plants in may. 
                  Very respectfully I am sir your obet. st.
                  
                     T Worthington 
                     
                  
               